Citation Nr: 0526506	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

In the February 2003 decision, the RO denied the claim of 
entitlement to service connection for tinnitus and determined 
that the veteran did not present new and material evidence to 
reopen the claim of entitlement to service connection for 
hearing loss.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained.  

2.  The RO's February 1988 decision, denying the claim of 
entitlement to service connection for hearing loss is final.  

3.  Evidence received subsequent to the February 1988 
decision is neither new nor material to the claim of 
entitlement to service connection for hearing loss.  


CONCLUSIONS OF LAW

1.  The RO's February 1988 decision is final.  38 U.S.C.A. §§ 
511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2004).  

2.  New and material evidence have not been presented to 
reopen the previously denied claim of entitlement to service 
connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159, because an initial AOJ adjudication already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In September 1987, VA received the veteran's claim of 
entitlement to service connection for hearing loss.  By 
rating decision, dated in February 1988, the RO denied the 
veteran's claim.  The veteran was notified of the RO's denial 
in March 1988.  He did not appeal the RO's denial, and the 
February 1988 decision became final.  

In November 2002, the veteran submitted a statement in 
support of the claim, requesting to reopen the claim of 
entitlement to service connection for hearing loss.  By 
correspondence, dated in November 2002, the RO informed the 
veteran of the requirements of VCAA.  He was advised to 
submit new and material evidence for reconsideration of the 
previously denied claim of entitlement to service connection 
for hearing loss.  

In February 2003, the RO denied the veteran's claim and 
explained that the evidence submitted was not new and 
material.  Upon receiving proper notification of the denial, 
the veteran filed a timely Notice of Disagreement.  A 
Statement of the Case was issued in November 2003.  
Thereafter, he perfected the appeal before the Board.  

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, that there is any existing and 
pertinent evidence that has not been obtained.  Accordingly, 
the Board is satisfied with the efforts that the RO made in 
developing the claim.  

Factual Background

The veteran served on active duty from July 1966 to June 
1968.  

Service medical records showed that the veteran's hearing was 
evaluated in April 1966 prior to the time when he entered 
service.  Audiometric testing showed that in both the right 
and left ears, the pure tone thresholds were 0 at 500, 1000 
and 2000 hertz.  At 4000 hertz, the pure tone thresholds were 
25 on the right and 40 on the left.  On examination for the 
purpose of separation in June 1968, it was noted that the 
veteran was partially deaf in the left ear.  Audiometric 
testing showed that pure tone thresholds on the right were -
5, 0, 0, and 20 at 500, 1000, 2000 and 4000 hertz.  On the 
left, the pure tone thresholds were -10, -5, 5 and 45 at the 
same hertz levels.

The veteran's DD Form 214 reported that the veteran's 
military occupational specialty was titled as Light Vehicle 
Driver.  

In September 1987, the veteran stated that he suffered from 
hearing loss in service.  By rating decision, dated in 
February 1988, the RO denied the claim and explained that the 
veteran had normal hearing in the right ear, and that there 
was no indication that the left ear hearing condition was 
marked by trauma or aggravation in service.  

In March 1988, the RO notified the veteran of the denial.  He 
did not appeal the February 1988 decision, and the unappealed 
decision became final.  

Thereafter, in November 2002, the veteran indicated that he 
wanted to reopen the previously disallowed claim of 
entitlement to service connection for hearing loss.  In 
support of the claim, he indicated that he received treatment 
from the  Martinsburg VA Medical Center (VAMC).  

VA treatment records, with dates beginning in July 2002, 
showed that the veteran complained of decreased hearing.  The 
results of a VA Audiology Consult revealed a normal to 
profound hearing loss, bilaterally.  In October 2002, the 
veteran was provided with a hearing aid, and educated on its 
use.  

Subsequent to the RO determining that the veteran did not 
present new and material evidence to reopen the claim, the 
veteran filed a timely Notice of Disagreement.  In support of 
the claim, the veteran maintained that at the time of 
enlistment, he suffered from hearing loss in the left ear.  
He stated that the Army was aware of the left ear hearing 
loss; however, the Army failed to provide proper equipment to 
protect against additional hearing loss in the left ear.  He 
added that the additional loss occurred during weapons 
qualifications, upon hearing noise from the engines of large 
trucks and artillery pieces, and noise exposure from 
helicopters and weapons fire.  He further stated that the 
noise exposure aggravated the hearing loss in the left ear.  

In June 2003, VA received a private Audiogram Record from 
Hercules Incorporated.  This record reported the veteran's 
hearing loss at the various Hertz levels.  

In connection with the veteran's Substantive Appeal, he 
reiterated his contentions.  He primarily argued that the 
Army failed to provide the proper protective equipment to 
prevent additional hearing loss as a result of various noise 
exposure.  

Law and Regulations

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 
C.F.R. § 20.1100(a).  

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Analysis

In February 1988, the RO denied the claim of entitlement to 
service connection for hearing loss.  Because the veteran did 
not appeal the decision the RO's February 1988 decision 
became final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§ 20.1100 (2004).  

In November 2002, the veteran sought to reopen the claim of 
entitlement to service connection for hearing loss.  The 
evidence added to the record subsequent to the RO's February 
1988 decision consisted of VA and non-VA medical records, and 
the veteran's statements.  

The Board finds that the evidence received after the RO 
rendered the February 1988 decision is new, to the extent 
that the medical records and the veteran's statements 
detailing noise exposure were not previously of record; 
however, the records and statements are not material to the 
claim of entitlement to service connection for hearing loss 
since the records do not show that hearing loss was incurred 
in or aggravated by service.  

In summary, the additional evidence is not both new and 
material, since the additional evidence does not relate the 
current hearing loss to service.  Accordingly, the veteran 
has not offered a basis to reopen the claim of entitlement to 
service connection for hearing loss, therefore the Board will 
not reopen the claim for review on the merits at this time.  
38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been presented to reopen 
the previously denied claim of entitlement to service 
connection for hearing loss.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  As stated in detail 
above, this law redefines the obligations of VA to the 
appellant with respect to claims for VA benefits.  

The veteran claims entitlement to service connection for 
tinnitus.  The VA treatment records from the Martinsburg VA 
Medical Center (VAMC), dated in September 2002, reported that 
the veteran experienced inconsistent tinnitus, bilaterally.  

Because the medical record indicated that the veteran 
suffered from inconsistent tinnitus, the RO should schedule 
the veteran for VA examination to determine the etiology of 
the condition.  The RO should instruct the examiner to render 
an opinion as to whether the veteran currently, suffers from 
tinnitus, and if so, whether tinnitus is related to the 
veteran's service.  



Accordingly, the issue is REMANDED to the RO, via the Appeals 
Management Center (AMC), for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
health care providers, VA or non-VA, that 
have treated him for tinnitus.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the file.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA audiologic examination conducted by an 
audiologist.  The veteran's entire claims 
file should be made available to, and 
reviewed by, the audiologist in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate tests and studies are to be 
performed.  All medical findings are to 
be reported in detail.  

The audiologist is asked to render an 
opinion as to whether the veteran has 
tinnitus, and if so, is it at least as 
likely as not that the diagnosed tinnitus 
is related to service.  A complete 
rationale for any opinion rendered must 
be included in the VA audiologic report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
the representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


